Citation Nr: 1614713	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  15-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970 and from August 1970 to November 1986.  He died in July 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that a claim of entitlement to service connection for the cause of the Veteran's death was previously denied in December 2007.  The Board acknowledges that the RO reopened this issue and adjudicated it on the merits in the April 2011 rating decision.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

Subsequent to certification of this case to the Board, the appellant submitted additional evidence in support of her claim accompanied by a waiver of initial RO consideration.  See October 2015 Correspondence.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015); see also 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2007.  The Veteran's death certificate lists the immediate cause of death as rectal cancer.  At the time of the Veteran's death, he was not service-connected for any disability.

2.  In a December 2007 decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

3.  Additional evidence received since the RO's December 2007 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.

4.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

5.  It is as least as likely as not that the Veteran's rectal cancer was related to herbicide exposure.


CONCLUSIONS OF LAW

1.  The December 2007 decision is final as to the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to reopen and grant the appellant's claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was previously denied, and the appellant seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's death from rectal cancer was caused by his exposure to herbicides and other toxic substances during service.  Her claim of entitlement to service connection for the cause of the Veteran's death was initially denied in a December 2007 rating decision on the basis that there was no evidence that the Veteran's death was related to his military service.  The appellant was notified of the decision and her appellate rights by a letter later that month.  The appellant did not appeal that decision, nor did she submit any new and material evidence within a year of that rating decision.  Therefore, the December 2007 decision became final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § § 3.156(a); 20.1103; Shade, 24 Vet. App. 110.

Relevant evidence of record at the time of the RO's December 2007 decision included the Veteran's service treatment records and the Veteran's death certificate.  Based on this evidence, the RO concluded that the Veteran's death was not related to service and denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In August 2010, the appellant filed a new claim of entitlement to service connection for the cause of the Veteran's death.  Relevant additional evidence received since the RO's December 2007 decision includes private treatment records, a VA opinion that the Veteran's death was not related to in-service treatment for hemorrhoids, a private opinion that the Veteran's death was related to herbicide exposure, and the appellant's lay statements.  

This evidence was not previously on file at the time of the RO's December 2007 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of nexus, which is the reason that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence of a nexus between the Veteran's rectal cancer and his service.  The newly received evidence consists of a medical opinion indicating that the Veteran's rectal cancer is related to herbicide exposure in service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As the claim of entitlement to service connection for the cause of the Veteran's death has been reopened, the Board will now address this issue below on a de novo basis.

III. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's rectal cancer was due to exposure to herbicides and other toxic chemicals during service.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

As noted above, the Veteran died in July 2007.  At the time of the Veteran's death, he was not service-connected for any disability.  The Veteran's death certificate lists rectal cancer as the immediate cause of death.  Thus, the issue in this case is whether service connection is warranted for the Veteran's rectal cancer, which was the principal cause of death.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also 61 Fed. Reg. 57,586 -57,589 (1996); 72 Fed. Reg. 32,345 -32,407 (Jun. 12, 2007).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court of Appeals for Veterans Claims (the Court) has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's service treatment records show that he served in the Republic of Vietnam.  Thus, his exposure to herbicide agents is presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, rectal cancer is not among the diseases listed as presumptively associated with Agent Orange exposure.  As the Veteran's diagnosed disability is not among the diseases recognized under 38 C.F.R. § 3.309(e), presumptive service connection on the basis of herbicide exposure is not warranted.

The appellant may, nonetheless, establish service connection if the evidence shows that the Veteran's rectal cancer was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

As noted above, the Veteran was diagnosed with rectal cancer.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, the Veteran is presumed to have been exposed to herbicides.  He has thus met the in-service event requirement.  Id.  The only remaining question is whether his rectal cancer is related to the in-service event, i.e., herbicide exposure.

In October 2015, the Veteran's representative submitted a private medical opinion.  The private physician, Dr. H.G., indicated that he had reviewed the Veteran's claims file, and he discussed these records in his report.  Dr. H.G. noted that common risk factors for cancer were eliminated in the Veteran's case in that the Veteran was relatively active and healthy prior to his cancer diagnosis, there was no family history of rectal cancer, and the Veteran had not smoked for 30 to 40 years and did not abuse alcohol.  Dr. H.G. also noted that rectal cancer is not presumptively linked to Agent Orange exposure.  After citing to several medical studies and discussing their findings, Dr. H.G. opined that "[b]ased on medical research and my professional experience...it is as least as likely as not that [the Veteran's] exposure to Agent Orange contributed materially and substantially to the development of metastatic colorectal cancer which caused his death."  

There is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  In this regard, the opinion is probative in that the private physician reviewed the claims file, demonstrated his familiarity with the facts of the Veteran's case, cited pertinent medical principles to support his conclusions, and provided an adequate explanation for his opinion that included both citations to the facts of the Veteran's case and discussion and application of relevant medical principles and literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).

Therefore, in view of the medical evidence of record, particularly the uncontradicted opinion noted above, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the Veteran's rectal cancer, which was listed as the immediate cause of death on his death certificate, is at least as likely as not related to his active duty service, and particularly to his exposure to toxic herbicides in the Republic of Vietnam.  As such, service connection for the cause of the Veteran's death is warranted on this basis.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


